625 S.E.2d 112 (2005)
McGLADREY & PULLEN
v.
BOARD OF CPA Ex.
No. 469A05.
Supreme Court of North Carolina.
November 10, 2005.
Jack L. Cozort, Raleigh, Deborah L. Edney, Charlotte, for McGladry & Pullen.
Noel L. Allen, M. Jackson Nichols, Raleigh, for Board of CPA Examiners.
The following order has been entered on the motion filed on the 10th day of November 2005 by Plaintiff for Extension of Time to File Brief:
"Motion Allowed. Plaintiff (McGladrey & Pullen) shall have up to and including the 30th day of November 2005 to file and serve his/her brief with this Court. By order of the Court in conference this the 10th day of November 2005."